Citation Nr: 0120767	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  95-37 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to service connection for colon cancer secondary 
to exposure to ionizing radiation for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Michael R. Pizziferri, 
attorney


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1955.  
The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1995 RO rating decision that denied service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.  In October 1997, the Board 
denied the appeal.

The appellant then appealed the October 1997 Board decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court) and she appointed 
Michael R. Pizziferri, attorney, to represent her before VA 
and the Court.  In February 2001, the Court granted a January 
2001 joint motion from the parties to vacate and remand the 
October 1997 Board decision.  In an April 2001 letter, the 
Board asked the appellant's attorney whether he wanted to 
submit additional argument and/or evidence.  In 
correspondence dated in May 2001, the attorney requested that 
the case be remanded to the RO for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107).



REMAND

Copies of the January 2001 joint remand of the parties, the 
February 2001 Court order, and correspondence received from 
the attorney have been placed in the veteran's claims folder.  
After review of the record and Court instructions, it is the 
determination of the Board that additional evidentiary 
development and adjudicative action is required, as detailed 
below.

The VCAA, Pub. L. No. 106-475, redefined VA's duty to assist 
a claimant in the development of a claim.  In this case, 
there is additional VA duty to assist the claimant in the 
development of her claims for service connection for the 
cause of the veteran's death and service connection for colon 
cancer secondary to exposure to ionizing radiation for 
purposes of accrued benefits.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for carcinoma since the 
veteran's separation from service.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the appellant, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO should submit the case to the 
VA Under Secretary for Benefits for the 
appropriate opinion in accordance with 
the provisions of 38 C.F.R. § 3.311(b) 
(2000).  The opinion should reflect 
consideration of the evidence received 
since the July 1995 opinion from the 
representative of the VA Under Secretary 
for Health, including testimony at a 
hearing in April 1996 and evidence 
received at this hearing.  The evidence 
received at that time includes multiple 
treatises and studies relating exposure 
to low dosages of radiation to an 
increased risk for developing immune 
system problems, premature death, cancer, 
and other ailments.  These studies 
include an opinion of Jay M. Gould, an 
epidemiologist and former member of the 
EPA (Environmental Protection Agency) 
Science Advisory Board, to the effect 
that the exposure measure assigned to the 
veteran is completely irrelevant, as it 
is a measure of external radiation, and 
has nothing to do with his possible 
ingestion of fission products like 
strontium-90, that never existed in 
nature prior to nuclear fallout.  Letters 
from 2 servicemen who participated in 
Operation IVY and who developed cancer 
were also received after the July 1995 
opinion.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should review the appellant's 
claims.  If action remains adverse to 
her, an appropriate supplemental 
statement of the case should be sent to 
her and her attorney.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




